                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


IRON WORKERS’ MID-AMERICA                     )
PENSION PLAN, et al.,                         )
                                              )
                       Plaintiffs,            )       CIVIL ACTION
                                              )
       vs.                                    )       NO. 19 C 3678
                                              )
CALACCI CONSTRUCTION CO., INC.,               )       JUDGE ROBERT M. DOW, JR.
an Iowa corporation,                          )
                                              )
                       Defendant.             )

                           MOTION FOR ENTRY OF JUDGMENT

       Plaintiffs, by and through their attorneys, default having been entered against the Defendant

on October 4, 2019, request this Court enter judgment against Defendant, CALACCI CONSTRUC-

TION CO., INC., an Iowa corporation. In support of this Motion, Plaintiffs state:

       1.      On October 4, 2019, this Court entered default against Defendant and granted

Plaintiffs’ request for an order directing Defendant to turn over its monthly fringe benefit

contribution reports for the time period June 2019 forward. The Court also entered an order that

judgment would be entered after Plaintiffs’ received the required contribution reports and determined

the amounts due and owing from Defendant.

       2.      On or about October 17, 2019, Plaintiffs’ counsel received Defendant’s monthly

fringe benefit contribution reports for the months of June 2019 and July 2019. These reports indicate

Defendant is delinquent in contributions to the Funds in the amount of $7,836.47. (See Affidavit

of Paul E. Flasch).
           3.          Additionally, the amount of $273.86 is due for liquidated damages. (Flasch Aff. Par.

6).

           4.          In addition, Plaintiffs’ firm has expended $438.95 for costs and $2,375.00 for

attorneys’ fees in this matter. (See Affidavit of Catherine M. Chapman).

           5.          Based upon the documents attached hereto, Plaintiffs request entry of judgment in the

total amount of $10,924.28.

           WHEREFORE, Plaintiffs respectfully request this Court to enter judgment in the amount of

$10,924.28.



                                                                       /s/ Patrick N. Ryan


Patrick N. Ryan
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6278364
Telephone: (312) 216-2573
Facsimile: (312) 236-0241
E-Mail: pryan@baumsigman.com
I:\MIDJ\Calacci Construction\motion for entry of judgment.pnr.df.wpd
                                                   CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that he electronically filed the
foregoing document (Motion for Entry of Judgment) with the Clerk of Court using the CM/ECF
system, and further certifies that I have mailed the above-referenced document by United States Mail
to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 27th day of
November 2019:

                                   Mr. John B. Calacci, Registered Agent
                                   Calacci Construction Co., Inc.
                                   2881 Independence Road
                                   Iowa City, IA 52240-8171



                                                                           /s/ Patrick N. Ryan


Patrick N. Ryan
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6278364
Telephone: (312) 216-2573
Facsimile: (312) 236-0241
E-Mail: pryan@baumsigman.com
I:\MIDJ\Calacci Construction\motion for entry of judgment.pnr.df.wpd




                                                                       3
